DETAILED ACTION
Claims 1, 4, 7, 9, 11-14, 17, 20-22, 24, 25, 27, 30 and 35 are under current consideration. Any rejection(s) and/or objection(s) not reiterated herein have been withdrawn in view of the claim amendments.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
 Claim Rejections - 35 USC § 112, para. 2
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 recites the limitation "the micron scale macromolecular network structure" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Not that the preamble is directed to “A virus derived self-assembled micron scale 
Appropriate correction or further elucidation is required.
Claim Rejections - 35 USC § 112, para. 1
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 7, 9, 11, 13, 14, 24, 25, 27 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The rejected claims are directed to a plurality of constructs wherein either the SpyTag or SpyCatcher may be found anyway along the TMV coat protein, including the N-terminus or within the coat protein. 
Structurally, the claims require that the TMV coat protein construct comprises either a SpyTag or a SpyCatcher wherein the either may be found at the N-terminus (e.g. claim 11) or between the N-terminus and C-terminus of the TMV coat protein at any point (e.g. claim 13). 
Functionally, the claims require that the TMV coat protein self-assembles as a macromolecular network. 
The specification, however, does not teach that all possible constructs comprising the TMV coat protein and a SpyTag or SpyCatcher leads to a self-assembled macromolecular network. 
See instant specification for the following: [0044] In an embodiment of the present invention, SpyTag can be introduced into the C-terminal end of an E50Q and D77N modified TMV CP. Suitably, the modified TMV CP may be expressed in bacteria. It was expected that this would form discrete 18 nm rods of varying length; however surprisingly it was determined that large macromolecular networks were obtained.
The instant specification also teaches the following: [0087] In summary, fusion of the SpyTag to the C-terminal of the E50Q and D77N modified TMV CP leads to formation of network like structures when expressed in bacteria. Moreover insertion of linker sequences (3x repeat of GGGGS), a 6x his tag and/or replacement of SpyTag with SpyCatcher in the TMV derived constructs does not compromise this network formation; indicating plasticity of the networks to support significant sequence alteration. In addition these can covalently bind GFP or an 11-20 sequence derived from a P. ovis antigen sequence fused to SpyCatcher, the interacting partner of the SpyTag. It is considered this can provide simplified production of large networks functionalized with .
The specification provides adequate written description for the fusion of the SpyTag to the C-terminal of the E50Q/D77N modified TMV CP when expressed in bacteria. 
The specification does not support all the constructs as so broadly claimed in the formation of a macromolecular network. 
The claims are rejection for lacking adequate written description by the instant specification. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Pedersen (WO 2016/112921).
The claims are directed to (in part): a nanoscale display, the nanoscale display surface comprising a SpyTag or SpyCatcher; see claim 20.
Pedersen teaches a VLP with an epitope display; see whole document, including abstract and p. 1, lines 5+. See p. 5 for describing an antigen fused to SpyTag and an antigen fused to SpyCatcher, meeting the “capable” functional limitations of the claim.
This claim is not free of the prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen (WO 2016/112921) as applied to claim 20 above, and further in view of Smith et al. (Virology, 2006).
Pedersen discloses a nanoscale display, the nanoscale display surface comprising a SpyTag or SpyCatcher; see p. 5 and instant claim 20.
Pedersen does not explicitly teach that the antigen is a GFP protein; see claims 21 and 22.
Smith is cited for teaching a modified TMV virus particle as a scaffold for display of proteins; see whole document. See abstract which describes the conjugation of GFP to TMV particles.
It would have been obvious for one of ordinary skill in the art at the time of the invention to prepare a GFP comprising either a SpyTag or SpyCatcher. One would have been motivated to do so for the advantage of attaching the GFP to another protein comprising the binding member of SpyTag or SpyCatcher for visualization of another protein in a detection assay.
There would have been a reasonable expectation of success given the underlying materials and methods are widely known and commonly used as evidenced by the prior art teachings, including the use of SpyTag or SpyCatcher as a means of a protein to another protein for creating a VLP with a protein display.
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Claims 12, 17 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/Primary Examiner, Art Unit 1648